FLOYD R. GIBSON, Senior Circuit Judge,
dissenting.
I respectfully dissent and would affirm the hearing officer’s recommendation that the election results be set aside. Under the factual situation presented here, the videotaping was intimidating and coercive, and could reasonably interfere with an employees’ free choice in the election. Castillo’s appearance in a “Union, Yes” hat in close proximity to the union banner created the impression that he was a union representative. Castillo wore no identification that connected him to the ISN station; to an employee leaving the plant, Castillo appeared to be a union representative filming employees accepting or declining union literature. The union orchestrated the event by contacting Castillo and arranging for the filming during a shift change on the eve of the election; the filming of the employees and their vehicles, by an individual who appeared to be a union representative, created a coercive atmosphere that interfered with the employees’ exercise of free choice.
If Millard had orchestrated the identical event on the eve of the election, the election would undoubtedly be thrown out and a new election properly ordered. Thus, I respectfully dissent, and would reverse the Board’s decision and order a new election.